Exhibit 10.1

 

 

 

 

 

 

SOUTHERN COMPANY

CHANGE IN CONTROL

BENEFITS PROTECTION PLAN

 

 

AN AMENDMENT AND RESTATEMENT

OF THE SOUTHERN COMPANY CHANGE IN CONTROL

BENEFIT PLAN DETERMINATION POLICY

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



SOUTHERN COMPANY

CHANGE IN CONTROL

BENEFITS PROTECTION PLAN

 

AMENDED AND RESTATED

 

ARTICLE I - PURPOSE AND ADOPTION OF PLAN

1.1Adoption of Plan. Southern Company Services, Inc. hereby amends and restates
the Amended and Restated Southern Company Change in Control Benefits Protection
Plan effective this 31st day of December, 2008 in order to reflect certain
changes made necessary by the enactment of Section 409A of the Internal Revenue
Code of 1986, as amended. The Plan was originally effective February 28, 2007
and is a further amendment and restatement of the Southern Company Change in
Control Benefits Determination Policy which was originally effective July 10,
2000 and previously amended and restated effective May 9, 2002 as amended
November 18, 2005 and December 22, 2005.

1.2       Purpose. The Plan defines the events that constitute a Funding Change
in Control, Southern Change in Control and a Subsidiary Change in Control, as
the case may be, protects the benefits to be provided to employees of the
Employing Companies under certain incentive-based compensation plans and
arrangements upon such a Change in Control and creates a protocol for
transferring funds from the Employing Companies to the Southern Company Deferred
Compensation Trust as a reserve for the payment of deferred compensation and
non-qualified retirement benefits following certain change in control events
involving Southern Company and certain of its subsidiaries.

ARTICLE II - DEFINITIONS

2.1        “Administrative Committee” shall mean the Southern Company Plan
Administration Committee as such committee may stand from time to time. In the
event the Southern Company Benefits Administration Committee is disestablished,
the Administrative Committee shall be the committee appointed by the Board of
Directors to conduct the overall administration of the Plan.

2.2        “Beneficial Ownership” shall mean beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act.

 

2.3

“Board of Directors” shall mean the board of directors of the Company.

2.4        “Business Combination” shall mean a reorganization, merger or
consolidation of Southern Company with another corporation or an entity treated
as a corporation for United States federal income tax purposes.

2.5        “Change in Control” shall mean a Southern Change in Control or a
Subsidiary Change in Control, as applicable.

 

--------------------------------------------------------------------------------

 

2.6

“Common Stock” shall mean the common stock of Southern Company.

2.7        “Company” shall mean Southern Company Services, Inc., its successors
and assigns.

2.8        “Consummation” shall mean the completion of the final act necessary
to complete a transaction as a matter of law, including, but not limited to, any
required approvals by the corporation’s shareholders and board of directors, the
transfer of legal and beneficial title to securities or assets and the final
approval of the transaction by any applicable domestic or foreign governments or
agencies.

2.9        “Control” shall mean, in the case of a corporation, Beneficial
Ownership of more than 50% of the combined voting power of the corporation’s
Voting Securities, or in the case of any other entity, Beneficial Ownership of
more than 50% of such entity’s voting equity interests.

 

2.10

“DCP” shall have the meaning set forth in Section 6.1 hereof.

2.11      “Employee” shall mean an employee of an Employing Company as of the
date of a Southern Change in Control.

2.12      “Employing Company” shall mean the Company or any other corporation or
other entity Controlled by Southern Company, directly or indirectly, which the
Compensation and Management Succession Committee of the Southern Company Board
of Directors has authorized to participate in the Plan and which has thereafter
adopted the Plan, and any successor of any of them.

 

2.13

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

2.14

“Funding Change in Control” shall mean any of the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12-month period ending on the date of the most recent
acquisition by such Person) of 35% or more of Southern Company’s Voting
Securities; provided, however, that for purposes of this subsection (a), the
following acquisitions of Southern Company’s Voting Securities shall not
constitute a Funding Change in Control:

 

(i)

any acquisition directly from Southern Company;

 

(ii)

any acquisition by Southern Company;

(iii)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern Company or any corporation controlled by
Southern Company;

(iv)      any acquisition by a qualified pension plan or publicly held mutual
fund;

 

(v)

any acquisition by an employee of Southern Company or its

 

--------------------------------------------------------------------------------

subsidiary or affiliate, or Group composed exclusively of such employees; or

(vi)      any Business Combination which would not otherwise constitute a
Funding Change in Control because of the application of clauses (i), (ii) and
(iii) of this Section 2.14(a);

(b)       The date a majority of members of the Southern Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Southern Board before the date of
the appointment or election;

(c)       The Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(i)        all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern Company’s Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the combined voting power of the Voting Securities of
the corporation surviving or resulting from such Business Combination,
(including, without limitation, a corporation which as a result of such
transaction holds Beneficial Ownership of all or substantially all of Southern
Company’s Voting Securities or all or substantially all of Southern Company’s
assets) (such surviving or resulting corporation to be referred to as “Surviving
Company”), in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of Southern Company’s Voting Securities;

(ii)       no Person (excluding any corporation resulting from such Business
Combination, any qualified pension plan, publicly held mutual fund, Group
composed exclusively of employees or employee benefit plan (or related trust) of
Southern Company, its subsidiaries or Surviving Company) holds Beneficial
Ownership, directly or indirectly, of 35% or more of the combined voting power
of the then outstanding Voting Securities of Surviving Company except to the
extent that such ownership existed prior to the Business Combination; and

(iii)      the majority of the members of the board of directors of Surviving
Company during the 12-month period following the Business Combination were
members of the Southern Board at the earlier of the date of execution of the
initial agreement, or of the action of the Southern Board, providing for such
Business Combination or such members of the board of directors of the Surviving
Company are directors whose appointment or election was endorsed by a majority
of the members of such Southern Board.

(d)       The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12-month period ending on the date of the most recent
acquisition by such Person) of 50% or more of the combined voting power of the
then outstanding Voting Securities of a Funding Subsidiary; provided, however,
that for purposes of this Subsection 2.14(d), any acquisition by an employee of
Southern Company or its

 

--------------------------------------------------------------------------------

subsidiary or affiliate, or Group composed entirely of such employees, any
qualified pension plan, publicly held mutual fund or any employee benefit plan
(or related trust) sponsored or maintained by Southern Company or any
corporation Controlled by Southern Company shall not constitute a Funding Change
in Control;

(e)       The Consummation of a reorganization, merger or consolidation of a
Funding Subsidiary with another corporation or an entity treated as a
corporation for United States federal income tax purposes (a “Funding Subsidiary
Business Combination”), in each case, unless, following such Funding Subsidiary
Business Combination, Southern Company Controls the corporation surviving or
resulting from such Funding Subsidiary Business Combination, or

(f)        The Consummation of the sale or other disposition of all or
substantially all of the assets of a Funding Subsidiary to an entity that
Southern Company does not Control.; provided, however, that for purposes of this
subsection (f) the following sales or dispositions otherwise described herein
shall not constitute a Funding Change in Control:

(i)        the sale or other disposition of all or substantially all of the
assets of a Funding Subsidiary to Southern or to a shareholder of Southern in
exchange for or with respect to such shareholder’s stock of Southern;

(ii)       the sale of other disposition of all or substantially all of the
assets of a Funding Subsidiary to a Person that owns, directly or indirectly,
50% or more of the total value or voting power of the outstanding stock of
Southern; or

(iii)      the sale or other disposition of all or substantially all of the
assets of a Funding Subsidiary to an entity Controlled by shareholders of
Southern that hold, directly or indirectly, 50% or more of the total value or
voting power of all of the outstanding stock of Southern.

For purposes of this Section 2.14(f) “all or substantially all of the assets”
means at least 80% of the gross value of the assets of the entity immediately
before the acquisition.

2.15     “Funding Event” shall mean the occurrence of any of the following
events as administratively determined by the Southern Committee:

(a)       Southern Company or a Funding Subsidiary has entered into a written
agreement, such as, but not limited to, a letter of intent, which, if
Consummated, would result in a Funding Change in Control;

(b)       Southern Company, a Funding Subsidiary or any other Person publicly
announces an intention to take or to consider taking actions which, if
Consummated, would result in a Funding Change in Control under circumstances
where the Consummation of the announced action or intended action is legally and
financially possible;

(c)       Any Person acquires Beneficial Ownership of fifteen percent (15%) or
more of the Common Stock; or

 

--------------------------------------------------------------------------------

(b)       The Southern Board or the board of directors of a Funding Subsidiary
elects to otherwise fund the Trust in accordance with the provisions of Articles
IV, V, and VI hereof.

2.16     “Funding Subsidiary” shall mean Alabama Power Company, Georgia Power
Company, Gulf Power Company and Mississippi Power Company, and any successor of
any of them, provided such companies remain Employing Companies, and any other
Employing Company that the Southern Committee in its sole discretion shall
authorize in writing to participate as a Funding Subsidiary and any successor of
any of them.

2.17     “Funding Subsidiary Business Combination” shall have the meaning set
forth in Section 2.14(e) hereof.

 

2.18

“Group” shall have the meaning set forth in Section 14(d) of the Exchange Act.

2.19     “Incumbent Board” shall mean those individuals who constitute the
Southern Board as of January 1, 2009, plus any individual who shall become a
director subsequent to such date whose election or nomination for election by
Southern Company’s shareholders was approved by a vote of at least 75% of the
directors then comprising the Incumbent Board. Notwithstanding the foregoing, no
individual who shall become a director of the Southern Board subsequent to
January 1, 2009, whose initial assumption of office occurs as a result of an
actual or threatened election contest (within the meaning of Rule 14a-11 of the
Regulations promulgated under the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Southern Board shall be a
member of the Incumbent Board.

2.20     “Omnibus Plan” shall mean the Southern Company Omnibus Incentive
Compensation Plan, including the Incentive Programs: Design and Administrative
Specifications as approved by the Compensation and Management Succession
Committee of the Southern Board, any Program or individual Award thereunder, and
any successor thereto.

2.21     “Participant” shall mean (i) in the case of a Funding Change in Control
involving Southern Company under Section 2.14(a), (b) or (c) hereof, an employee
of an Employing Company who, as of the date of the Funding Change in Control,
has a non-forfeitable right to benefits under Article IV hereof, or (ii) in the
case of a Funding Change in Control involving a Funding Subsidiary under Section
2.14(d), (e) or (f) hereof, an employee of such Funding Subsidiary who, on the
date of such Funding Change in Control, has a non-forfeitable right to benefits
under Article IV hereof.

2.22     “Person” shall mean any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

2.23     “Plan” shall mean this Southern Company Change in Control Benefits
Protection Plan as amended from time-to-time. The Plan amends and restates the
Southern Company Change in Control Benefit Plan Determination Policy.

2.24     “Plan Termination” shall mean the termination of the Omnibus Plan (or
any Program thereunder) by Southern Company or an Employing Company following a
Southern

 

--------------------------------------------------------------------------------

Change in Control unless an equitable arrangement (embodied in an ongoing
substitute or replacement plan or program) has been made with respect to the
Omnibus Plan or Program in connection with the Change in Control. For purposes
of this Plan, an ongoing substitute or alternative plan or program shall be
considered an “equitable arrangement” if a nationally recognized compensation
consulting firm chosen by the Administrative Committee opines in writing that
the post-Change in Control plan or program is an equitable substitute or
replacement of the Omnibus Plan or Program that was terminated.

2.25     “Preliminary Change in Control “ shall mean the occurrence of any of
the following as administratively determined by the Southern Committee:

(a)       Southern Company or an Employing Company has entered into a written
agreement, such as, but not limited to, a letter of intent, which, if
Consummated, would result in a Change in Control;

(b)       Southern Company, an Employing Company or any other Person publicly
announces an intention to take or to consider taking actions which, if
Consummated, would result in a Change in Control under circumstances where the
Consummation of the announced action or intended action is legally and
financially possible; or

(c)       Any Person acquires Beneficial Ownership of fifteen percent (15%) or
more of the Common Stock.

 

 

2.26

“SBP” shall have the meaning set forth in Section 4.1 hereof.

2.27     “Separation From Service” shall mean a Participant’s separation from
service with his or her Employing Company within a two year period following a
Funding Change in Control. For purposes of this Plan, a Participant will be
treated as having separated from service with his or her Employing Company if he
or she dies or the Participant and the Employing Company reasonably anticipate
that no further services will be performed by the Participant for the Employing
Company after a certain date or that the level of bona fide services performed
by the Participant to the Employing Company after such date would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed by the Participant to the Employing Company during the preceding 36
months, or, if fewer, during the term of the Participant’s employment by the
Employing Company.

 

2.28

“SERP” shall have the meaning set forth in Section 5.1 hereof.

 

2.29

“Southern Board” shall mean the board of directors of Southern Company.

 

2.30

“Southern Change in Control” shall mean any of the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership of 20% or more of Southern Company’s Voting Securities; provided,
however, that for purposes of this subsection (a), the following acquisitions of
Southern Company’s Voting Securities shall not constitute a Change in Control:

 

(i)

any acquisition directly from Southern Company;

 

--------------------------------------------------------------------------------

 

(ii)

any acquisition by Southern Company;

(iii)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern Company or any corporation controlled by
Southern Company;

(iv)      any acquisition by a qualified pension plan or publicly held mutual
fund;

(v)       any acquisition by an employee of Southern Company or its subsidiary
or affiliate, or Group composed exclusively of such employees; or

(vi)      any Business Combination which would not otherwise constitute a Change
in Control because of the application of clauses (i), (ii) and (iii) of this
Section 2.30(a);

(b)       A change in the composition of the Southern Board whereby individuals
who constitute the Incumbent Board cease for any reason to constitute at least a
majority of the Southern Board; or

(c)       Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(i)        all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern Company’s Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 65% or more of the combined voting power of the Voting Securities of
Surviving Company in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of Southern Company’s Voting
Securities;

(ii)       no Person (excluding any corporation resulting from such Business
Combination, any qualified pension plan, publicly held mutual fund, Group
composed exclusively of employees or employee benefit plan (or related trust) of
Southern Company, its subsidiaries or Surviving Company) holds Beneficial
Ownership, directly or indirectly, of 20% or more of the combined voting power
of the then outstanding Voting Securities of Surviving Company except to the
extent that such ownership existed prior to the Business Combination; and

(iii)      at least a majority of the members of the board of directors of
Surviving Company were members of the Incumbent Board at the earlier of the date
of execution of the initial agreement, or of the action of the Southern Board,
providing for such Business Combination.

2.31     “Southern Committee” shall mean the committee comprised of the Chairman
of the Southern Board, the Chief Financial Officer of Southern Company and the
General Counsel of Southern Company.

 

--------------------------------------------------------------------------------

2.32     “Southern Company” shall mean The Southern Company, its successors and
assigns.

 

2.33

“Southern Termination” shall mean the following:

(a)       The Consummation of a reorganization, merger or consolidation of
Southern Company under circumstances where either (i) Southern Company is not
the Surviving Company or (ii) Southern Company’s Voting Securities are no longer
publicly traded;

(b)       The Consummation of a sale or other disposition of all or
substantially all of Southern Company’s assets; or

(c)       The Consummation of an acquisition by any Person of Beneficial
Ownership of all of Southern Company’s Voting Securities such that Southern
Company’s Voting Securities are no longer publicly traded.

 

2.34

“Subsidiary Change in Control” shall mean any of the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership of 50% or more of the combined voting power of the then outstanding
Voting Securities of an Employing Company; provided, however, that for purposes
of this Subsection 2.34, any acquisition by an employee of Southern Company or
its subsidiary or affiliate, or Group composed entirely of such employees, any
qualified pension plan, publicly held mutual fund or any employee benefit plan
(or related trust) sponsored or maintained by Southern Company or any
corporation Controlled by Southern Company shall not constitute a Change in
Control;

(b)       Consummation of a reorganization, merger or consolidation of an
Employing Company with another corporation or an entity treated as a corporation
for United States federal income tax purposes (an “Employing Company Business
Combination”), in each case, unless, following such Employing Company Business
Combination, Southern Company Controls the corporation surviving or resulting
from such Employing Company Business Combination; or

(c)       Consummation of the sale or other disposition of all or substantially
all of the assets of an Employing Company to an entity which Southern Company
does not Control.

2.35     “Subsidiary Employee” shall mean an employee of an Employing Company
that has undergone a Subsidiary Change in Control who does not become an
employee of another Employing Company immediately following such Subsidiary
Change in Control. The Administrative Committee may in its sole discretion deem
one or more employees of any corporation or entity Controlled by Southern
Company, directly or indirectly, to be employed by an Employing Company for
purposes of being covered as a Subsidiary Employee under this Plan if such
employee renders substantial services to such Employing Company on a contract or
other reimbursement basis with his or her actual employer. Such action shall be
in writing prior to the Change in Control impacting such Subsidiary Employee,
shall identify the nature and extent of

 

--------------------------------------------------------------------------------

the services rendered for such Employing Company and shall cause such an
employee to be a Subsidiary Employee entitled to benefits under this Plan only
in the event of a Subsidiary Change in Control of his deemed Employing Company,
not his actual employer (which may or may not be an Employing Company). In the
event that any employee deemed to be employed by another Employing Company
ceases to provide substantial services to such deemed Employing Company, the
Administrative Committee shall revoke the action taken pursuant to this Section
2.35 and the employee shall be considered an employee of his actual employer for
purposes of this Plan.

2.36     “Surviving Company” shall have the meaning set forth in Section
2.14(c)(i) hereof.

 

2.37

“Trust” shall mean the Southern Company Deferred Compensation Trust.

2.38     “Voting Securities” shall mean the outstanding voting securities of a
corporation entitling the holder thereof to vote generally in the election of
such corporation’s directors.

 

ARTICLE III - OMNIBUS PLAN

CHANGE IN CONTROL PROVISIONS

3.1       Application. The provisions of this Article III apply to benefits
payable under the Southern Company Omnibus Incentive Compensation Plan (the
“Omnibus Plan”) notwithstanding any provision in the Omnibus Plan to the
contrary. The meaning of capitalized terms not defined herein is determined
under the Omnibus Plan.

3.2       Stock-Based Awards. The provisions of this Section 3.2 apply to
stock-based awards granted under the Omnibus Plan.

(a)       Southern Change in Control. In the event of a Southern Change in
Control which is not also a Southern Termination:

(i)        Any Options and Stock Appreciation Rights held as of the date of the
Southern Change in Control shall remain subject to such restrictions and vesting
schedules in accordance with the terms of the grant.

(ii)       The restrictions and deferral limitations applicable to any
Restricted Stock and Restricted Stock Units shall continue in accordance with
the terms of the grant.

(iii)      The restrictions, deferral limitations and other conditions
applicable to any other Awards shall continue in accordance with the terms of
the grant.

(b)       Subsidiary Change in Control. In the event of a Subsidiary Change in
Control:

 

(i)

Any Options and Stock Appreciation Rights held by a Subsidiary

 

--------------------------------------------------------------------------------

Employee which are outstanding as of the date such Subsidiary Change in Control
is determined to have occurred, and which are not then exercisable and vested,
shall become fully exercisable and vested; provided, that in the case of a
Subsidiary Employee holding a Stock Appreciation Right who is actually subject
to Section 16(b) of the Exchange Act, such Stock Appreciation Right shall not
become fully vested and exercisable unless it shall have been outstanding for at
least six months as of the date such Subsidiary Change in Control is determined
to have occurred.

(ii)       The restrictions and deferral limitations applicable to any
Restricted Stock and Restricted Stock Units held by a Subsidiary Employee shall
lapse, and such Restricted Stock and Restricted Stock Units shall become free of
all restrictions and limitations and become fully vested and transferable.

 

(c)

Southern Termination. In the event of a Southern Termination:

(i)        Any Options and Stock Appreciation Rights which are outstanding as of
the date such Southern Termination is determined to have occurred, and which are
not then exercisable and vested, shall become fully exercisable and vested;
provided, that in the case of an Employee holding a Stock Appreciation Right who
is subject to Section 16(b) of the Exchange Act, such Stock Appreciation Right
shall not become fully vested and exercisable at such time if such actions would
result in liability to the Employee under Section 16(b), provided further, that
any such actions not taken as a result of the rules under Section 16(b) shall be
effected as of the first date that such activity would no longer result in
liability under such section.

(ii)       The restrictions and deferral limitations applicable to any
Restricted Stock and Restricted Stock Units held by Employees shall lapse, and
such Restricted Stock and Restricted Stock Units shall become free of all
restrictions and limitations and become fully vested and transferable.

(iii)      The restrictions, deferral limitations and other conditions
applicable to any other Awards held by Employees shall lapse, and such other
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable.

(iv)      Any Options, Stock Appreciation Rights, Restricted Stock or Restricted
Stock Units which are outstanding as of the date such Southern Termination is
determined to have occurred, shall be converted into or replaced by options,
stock appreciation rights, restricted stock or restricted stock units, as the
case may be, in the Surviving Company, or the corporation which has acquired all
of Southern Company’s Common Stock or assets. In the event of such conversion or
replacement, the terms of the replacement options or stock appreciation rights
shall preserve with respect to each Option and each SAR the spread between the
Fair Market Value of the shares subject to the Options or SARs and the Option
Price or Base Value, as the case may be, as well as the ratio

 

--------------------------------------------------------------------------------

of the Option Price or Base Value to the Fair Market Value of the shares subject
to the Options or SARs, as the case may be, as determined immediately prior to
the Southern Termination. Similarly, the terms of replacement restricted stock
or restricted stock units shall preserve the Fair Market Value of each share of
Restricted Stock or Restricted Stock Unit as determined immediately prior to the
Southern Termination. No replacement option, stock appreciation right, share of
restricted stock or restricted stock unit received shall be subject to any terms
which are less favorable than those which existed with respect to the original
Option, SAR or share of Restricted Stock or Restricted Unit immediately prior to
the Southern Termination. In all events such conversion or replacement shall
meet the requirements of Treasury Regulation section 1.409A-1(b)(5)(D)
promulgated under Code section 409A.

(v)       In the event that it is not possible to effect the conversion set
forth in Section 3.2(c)(iv) hereof, any and all outstanding Options, Stock
Appreciation Rights, Restricted Stock and Restricted Stock Units as of the date
of the Southern Termination which are not so converted shall be terminated and
the affected Employees shall receive within thirty (30) days of the Southern
Termination cash equal to the difference between the Option Price and Fair
Market Value, in the case of Options, the Base Value and Fair Market Value, in
the case of SARs and equal to the Fair Market Value, in the case of Restricted
Stock and Restricted Stock Units. For purposes of this Section 3.2(c)(v), Fair
Market Value shall be determined as of the day prior to the date of the Southern
Termination.

 

3.3       Application. The provisions of this Sections 3.3 apply to benefits
payable under the Performance Pay Program under the Omnibus Plan (the “PPP”).

(a)       Southern Change in Control. In the event of a Southern Change in
Control, if there is no Plan Termination with respect to the PPP, payout of
Cash-Based Awards under the PPP to Employees for the performance period in which
the Southern Change in Control shall have occurred shall be the greater of
actual or target performance under the PPP.

(b)       Plan Termination. In the event of a Plan Termination with respect to
the PPP within two (2) years following a Southern Change in Control, each
Employee who is an employee on the date of such Plan Termination shall be
entitled to receive within thirty (30) days of the Plan Termination, cash in an
amount equal to a pro-rated payout of his Cash-Based Award under the PPP for the
performance period in which the Plan Termination shall have occurred, at target
performance under the PPP and prorated by the number of months which have passed
since the beginning of the performance period until the date of the Plan
Termination.

(c)       Subsidiary Change in Control. In the event of a Subsidiary Change in
Control, each Subsidiary Employee on the date of such Change in Control shall be
entitled to receive within thirty (30) days of the Subsidiary Change in Control,
cash in an amount equal to a prorated payout of his Cash-Based Award under the
PPP for the

 

--------------------------------------------------------------------------------

performance period in which the Subsidiary Change in Control shall have
occurred, at target performance under the PPP and prorated by the number of
months which have passed since the beginning of the performance period until the
date of the Subsidiary Change in Control.

(d)       Southern Termination. In the event of a Southern Termination, each
Employee on the date of such Southern Termination shall be entitled to receive
within thirty (30) days of the Southern Termination, cash in an amount equal to
a prorated payout of his Cash-Based Award under the PPP for the performance
period in which the Southern Termination shall have occurred, at target
performance under the PPP and prorated by the number of months which have passed
since the beginning of the performance period until the date of the Southern
Termination. The PPP shall terminate immediately following the payments provided
for in this Section 3.3(d).

(e)       Pro rata Calculation. For purposes of calculating any pro rata
Cash-Based Awards under this Section 3.3, a month shall not be considered if the
determining event occurs on or before the 14th day of the month, and a month
shall be considered if the determining event occurs on or after the 15th day of
the month.

3.4       Application. The provisions of this Section 3.4 apply to benefits
payable under the Performance Dividend Program under the Omnibus Plan (the
“PDP”).

(a)       Southern Change in Control. In the event of a Southern Change in
Control, if there is no Plan Termination with respect to the PDP, payout of
Cash-Based Awards under the PDP to Employees for the performance period in which
the Southern Change in Control shall have occurred shall be based on a payout
percentage of the greater of 50% or actual performance under the PDP for such
performance period.

(b)       Plan Termination. In the event of a Plan Termination with respect to
the PDP within two (2) years following a Southern Change in Control, each
Employee who is an employee on the date of such Plan Termination shall be
entitled to receive within thirty (30) days of the Plan Termination, cash for
each Cash-Based Award under the PDP held as of such date, based on a payout
percentage of the greater of 50% or actual performance under the PDP determined
as of the date of the Plan Termination, and the sum of the quarterly dividends
on the Common Stock declared during the calendar year of and prior to the date
of the Plan Termination. For purposes of this Section 3.4(b), payout of each
Cash-Based Award under the PDP shall be based upon the performance measurement
period that would otherwise have ended on December 31st of the year in which the
Plan Termination occurs, all other remaining PDP performance measurement periods
shall terminate and no payment shall be made with respect thereto.

(c)       Subsidiary Change in Control. In the event of a Subsidiary Change in
Control, each Subsidiary Employee on the date of such Change in Control shall be
entitled to receive within thirty (30) days of the Subsidiary Change in Control,
cash for each Cash-Based Award under the PDP held as of such date, based on a
payout percentage of the greater of 50% or actual performance determined as of
the date on which the Subsidiary Change in Control shall have occurred, and the
sum of the quarterly

 

--------------------------------------------------------------------------------

dividends on the Common Stock declared during the calendar year of and prior to
the date of the Subsidiary Change in Control. For purposes of this Section
3.4(c), payout of each Cash-Based Award under the PDP shall be based upon the
performance measurement period that would otherwise have ended on December 31st
of the year in which the Subsidiary Change in Control occurs, all other
remaining PDP performance measurement periods shall terminate and no payment to
such Subsidiary Employee shall be made with respect thereto.

(d)       Southern Termination. In the event of a Southern Termination, each
Employee who is an employee on the date of such Southern Termination shall be
entitled to receive within thirty (30) days of the Southern Termination, cash
for each Cash-Based Award under the PDP held as of such date, based on a payout
percentage of the greater of 50% or actual performance determined as of the date
on which the Southern Termination shall have occurred, and the sum of the
quarterly dividends on the Common Stock declared during the year of and prior to
the date of the Southern Termination. For purposes of this Section 3.4(d),
payout of each Cash-Based Award under the PDP shall be based upon the
performance measurement period that would otherwise have ended on December 31st
of the year in which the Southern Termination occurs, the PDP and all other
remaining PDP performance measurement periods shall terminate and no further
payment shall be made with respect thereto.

3.5       Other Incentives. The provisions of this Section 3.5 shall apply to
any Employee or Subsidiary Employee who, as of the date of the respective Change
in Control, is entitled to a Performance Unit or Performance Share award under
the Omnibus Plan (other than those described in Section 3.2 hereof), or any cash
or stock-based award under any other plan or program sponsored by an Employing
Company. If and to the extent an Employee or Subsidiary Employee has received a
stock-based award under the Omnibus Plan (other than those described in Section
3.2 hereof) or any other plan or program sponsored by his Employing Company, in
the event of a Southern Change in Control, a Subsidiary Change in Control and/or
a Southern Termination, such award shall be subject to the provisions of this
Plan, and any restrictions, limitations and deferral limitations shall lapse if
and to the extent provided under Section 3.2 hereof for similar Awards granted
under the Omnibus Plan. If and to the extent an Employee or Subsidiary Employee
is entitled to a cash-based award under the Omnibus Plan (other than PPP or PDP)
or any other plan or program sponsored by his Employing Company, in the event of
a Southern Change in Control, a Subsidiary Change in Control and/or a Southern
Termination, such award shall be subject to the provisions of this Plan, and,
provided such Employee or Subsidiary Employee is not otherwise entitled to a
payout under any change in control provision of such plan or program, such award
shall be payable in a similar manner as set forth in Sections 3.3 and 3.4 hereof
with respect to PPP and PDP (e.g., if prorated, the award is paid at target, if
the award is for a full performance period, the award is paid at the greater of
actual or target if administratively practicable, if not, at target) as
determined by the Administrative Committee on a good faith basis.

 

--------------------------------------------------------------------------------

ARTICLE IV - SUPPLEMENTAL BENEFIT PLAN

CHANGE IN CONTROL AND OTHER SPECIAL PROVISIONS

4.1       Application. Upon a Funding Change in Control, the provisions of this
Article IV shall apply to the funding, calculation and payment of accrued
benefits under The Southern Company Supplemental Benefit Plan (the “SBP”)
notwithstanding any provision in the SBP to the contrary. The meaning of any
capitalized terms not defined herein shall be as defined under the SBP.

4.2       Funding of the Trust. The Trust has been established to hold assets of
the Employing Companies under certain circumstances as a reserve for the
discharge of the Employing Companies’ obligations under the SBP and certain
other plans and arrangements. Upon a Funding Event involving a Funding Change in
Control under Section 2.14(a), (b) or (c) hereof, all Employing Companies shall
be obligated to immediately contribute such amounts to the Trust as may be
necessary to fully fund each Employing Company’s obligations to pay the
aggregate Pension Benefits and Non-Pension Benefits to be accrued under the SBP
as of the date of the Funding Change in Control, the aggregate accrued Pension
Benefit to be determined under Section 4.4 hereof, in accordance with the
procedures set forth in Section 4.3 hereof. Upon a Funding Event involving a
Funding Subsidiary under Section 2.14(d), (e) and (f) hereof, such Funding
Subsidiary shall be obligated to immediately contribute such amounts to the
Trust as may be necessary to fully fund such Funding Subsidiary’s obligations to
pay the aggregate Pension Benefits and Non-Pension Benefits to be accrued under
the SBP as of the date of the Funding Change in Control, the aggregate accrued
Pension Benefit to be determined under Section 4.4 hereof, in accordance with
the procedures set forth in Section 4.3 hereof. Under the terms of the Trust
agreement, all assets held in the Trust remain subject only to the claims of the
Employing Companies’ general creditors whose claims against the Employing
Companies are not satisfied because of the Employing Companies’ bankruptcy or
insolvency (as those terms are defined in the Trust). Except as otherwise
provided in the Trust agreement, no Participant has any preferred claim on, or
beneficial ownership interest in, any assets of the Trust before the assets are
paid to the Participant and all rights created under the Trust, as under the
SBP, are unsecured contractual claims of the Participant against his Employing
Company.

4.3       Calculation of Trust Contribution. As soon as practicable following a
Funding Event, the affected Employing Companies shall contribute funds to the
Trust based upon the funding strategy adopted by the Administrative Committee
with the assistance of an appointed actuary in such amounts as shall be
necessary to fulfill the Employing Companies’ obligations pursuant to this
Article IV and the terms of the Trust agreement. The dollar amount necessary to
satisfy each Employing Company’s obligations under this Article IV shall be
estimated and paid to the Trust as soon as practicable following a Funding Event
and shall be recalculated and trued- up immediately following the respective
Funding Change in Control. In the event of a dispute after a Funding Event
between a Participant and an Employing Company over such actuary’s determination
of the dollar amount necessary to appropriately fund the Trust under the terms
of this Article IV, the respective Employing Company(ies) and any complaining
Participant(s) shall refer such dispute to an independent, third-party actuarial
consultant, chosen by mutual agreement of the Employing Company and such
Participant. If the Employing Company and the Participant cannot agree on an
independent, third-party actuarial consultant, the actuarial consultant shall be
chosen by lot from an equal number of actuaries submitted by the affected

 

--------------------------------------------------------------------------------

Employing Companies and the Trustee (not to exceed four (4) each). Any such
referral shall only occur once in total and the determination by the third-party
actuarial consultant shall be final and binding upon both parties. The Employing
Companies shall be responsible for all of the fees and expenses of the
independent actuarial consultant.

4.4       Pension Benefit Upon a Funding Change in Control. As of the date of a
Funding Change in Control, the accrued Pension Benefit of each Participant shall
be calculated based on such Participant’s Earnings and Accredited Service on
such date, regardless of whether such Participant is retirement eligible on such
date. Each Participant who has a Separation From Service within the two-year
period following the Funding Change in Control shall be entitled to receive the
amount of his accrued Pension Benefit based on such Participant’s Earnings and
Accredited Service as of the date of a Funding Change in Control adjusted to
take into account appropriate early reduction factors, if any, based on the
Participant’s commencement of benefits. Such accrued Pension Benefit shall be
paid as a “single-sum amount” as such term is defined in the SBP as soon as
practicable following such Participant’s Separation From Service. In the event
such payment is not made because the Participant remains employed with his or
her Employing Company beyond the two-year period following the date of the
Funding Change in Control, the foregoing provisions of this Section 4.4 shall
not apply and the Participant’s Pension Benefits shall be calculated and
distributed pursuant to the terms of the SBP. Any Participants’ Pension Benefits
accrued under the SBP subsequent to the date of a Funding Change in Control
shall be calculated and distributed pursuant to the terms of the SBP, without
regard to this Article IV.

 

4.5

Non-Pension Benefit Distribution upon a Funding Change in Control.

(a)       With respect to compensation deferred after January 1, 2005 as
Non-Pension Benefits, in the event of a Funding Change in Control,
notwithstanding anything to the contrary in the SBP, the Non-Pension Benefit of
a Participant shall be paid out in a lump sum as soon as practicable following
such Participant’s Separation From Service.

(B)       With respect to Pre-2005 Non-Pension Benefits subject to the terms of
the SBP Schedule, in the event of a Funding Change in Control the Non-Pension
Benefit of a Participant shall be paid out in a single sum as soon as
practicable following such Participant’s termination of employment or retirement
if such Participant makes such an election pursuant to those procedures
established by the Administrative Committee in its sole and absolute discretion.
If no such election is made, a Participant shall receive payment of his or her
Non-Pension Benefit Account solely in accordance with Article V of the SBP.

ARTICLE V - SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN  

CHANGE IN CONTROL AND OTHER SPECIAL PROVISIONS

5.1       Application. Upon a Funding Change in Control, the provisions of this
Article V shall apply to the funding, calculation and payment of accrued
benefits under The Southern Company Supplemental Executive Retirement Plan (the
“SERP”) notwithstanding any provision in the SERP to the contrary. The meaning
of any capitalized terms not defined herein shall be as defined under the SERP,
provided, however, for purposes of this Article V, the term

 

--------------------------------------------------------------------------------

“Participant” shall have the meaning set forth in the SERP without regard to
Section 2.22 hereof.

5.2       Funding of the Trust. The Trust has been established to hold assets of
the Employing Companies under certain circumstances as a reserve for the
discharge of the Employing Companies’ obligations under the SERP and certain
other plans and arrangements. Upon a Funding Event involving a Funding Change in
Control under Section 2.14(a), (b) or (c) hereof, all Employing Companies shall
be obligated to immediately contribute such amounts to the Trust as may be
necessary to fully fund each Employing Company’s obligations to pay the
aggregate benefits to be accrued under the SERP as of the date of the Funding
Change in Control, as determined under Section 5.4 hereof, in accordance with
the procedures set forth in Section 5.3 hereof. Upon a Funding Event involving a
Funding Subsidiary under Section 2.14(d), (e) and (f) hereof, such Funding
Subsidiary shall be obligated to immediately contribute such amounts to the
Trust as may be necessary to fully fund such Funding Subsidiary’s obligations to
pay the aggregate benefits to be accrued under the SERP as of the date of such
Funding Change in Control. Under the terms of the Trust agreement, all assets
held in the Trust remain subject only to the claims of the Employing Companies’
general creditors whose claims against the Employing Companies are not satisfied
because of the Employing Companies’ bankruptcy or insolvency (as those terms are
defined in the Trust). Except as otherwise provided in the Trust agreement, no
Participant has any preferred claim on, or beneficial ownership interest in, any
assets of the Trust before the assets are paid to the Participant and all rights
created under the Trust, as under the SERP, are unsecured contractual claims of
the Participant against his Employing Company.

5.3       Calculation of Trust Contribution. As soon as practicable following a
Funding Event, the affected Employing Companies shall contribute funds to the
Trust based upon the funding strategy adopted by the Administrative Committee
with the assistance of an appointed actuary in such amounts as shall be
necessary to fulfill the Employing Companies’ obligations pursuant to this
Article V and the terms of the Trust agreement. The dollar amount necessary to
satisfy each Employing Company’s obligations under this Article V shall be
estimated and paid to the Trust as soon as practicable following a Funding Event
and shall be recalculated and trued- up immediately following the respective
Funding Change in Control. In the event of a dispute after a Funding Event
between a Participant and an Employing Company over such actuary’s determination
of the dollar amount necessary to appropriately fund the Trust under this
Article V, the respective Employing Company(ies) and any complaining
Participant(s) shall refer such dispute to an independent, third-party actuarial
consultant, chosen by mutual agreement of the Employing Company and such
Participant. If the Employing Company and the Participant cannot agree on an
independent, third-party actuarial consultant, the actuarial consultant shall be
chosen by lot from an equal number of actuaries submitted by the affected
Employing Companies and the Trustee (not to exceed four (4) each). Any such
referral shall only occur once in total and the determination by the third-party
actuarial consultant shall be final and binding upon both parties. The Employing
Companies shall be responsible for all of the fees and expenses of the
independent actuarial consultant.

5.4       SERP Benefit Upon a Funding Change in Control. As of the date of a
Funding Change in Control, the accrued SERP Benefit of each Participant shall be
calculated based on such Participant’s Earnings and Accredited Service on such
date, regardless of whether such Participant is retirement eligible on such
date. Each such Participant shall be entitled to receive

 

--------------------------------------------------------------------------------

the amount of his SERP Benefit based on such Participant’s Earnings and
Accredited Service as of the date of a Funding Change in Control adjusted to
take into account appropriate early reduction factors, if any, based on the
Participant’s commencement of benefits. Such accrued SERP Benefit shall be paid
as a “single-sum amount” as such term is defined in the SERP as soon as
practicable following such Participant’s Separation From Service. In the event
such payment is not made because the Participant remains employed with his or
her Employing Company beyond the two-year period following the date of the
Funding Change in Control, the foregoing provisions of this Section 5.4 shall
not apply and the Participant’s SERP Benefits shall be calculated and
distributed pursuant to the terms of the SERP. Further, any Participants’ SERP
Benefits accrued under the SERP subsequent to the date of a Funding Change in
Control shall be calculated and distributed pursuant to the terms of the SERP
without regard to this Article V.

ARTICLE VI - DEFERRED COMPENSATION PLAN

CHANGE IN CONTROL AND OTHER SPECIAL PROVISIONS

6.1       Application. Upon a Funding Change in Control, the provisions of this
Article VI shall apply to the funding, calculation and payment of benefits under
the Southern Company Deferred Compensation Plan (the “DCP”) notwithstanding any
provision in the DCP to the contrary. The meaning of any capitalized terms not
defined herein shall be as defined under the DCP. For purposes of this Article
VI, the term “Participant” shall have the meaning set forth in Article II of the
DCP without regard to Section 2.22 hereof.

6.2       Funding of the Trust. The Trust has been established to hold assets of
the Employing Companies under certain circumstances as a reserve for the
discharge of the Employing Companies’ obligations under the DCP and certain
other plans and arrangements. Upon a Funding Event involving a Funding Change in
Control under Section 2.14(a), (b) or (c) hereof, all Employing Companies shall
be obligated to immediately contribute such amounts to the Trust as may be
necessary to fully fund each Employing Company’s obligations to pay the
aggregate benefits to be accrued under the DCP as of the date of the Funding
Change in Control in accordance with the procedures set forth in Section 6.3
hereof. Upon a Funding Event involving a Funding Subsidiary under Section
2.14(d), (e) and (f) hereof, such Funding Subsidiary shall be obligated to
immediately contribute such amounts to the Trust as may be necessary to fully
fund such Funding Subsidiary’s obligations to pay the aggregate benefits to be
accrued under the DCP as of the date of the Funding Change in Control in
accordance with the procedures set forth in Section 6.3 hereof. Under the terms
of the Trust agreement, all assets held in the Trust remain subject only to the
claims of the Employing Companies’ general creditors whose claims against the
Employing Companies are not satisfied because of the Employing Companies’
bankruptcy or insolvency (as those terms are defined in the Trust). Except as
otherwise provided in the Trust agreement, no Participant has any preferred
claim on, or beneficial ownership interest in, any assets of the Trust before
the assets are paid to the Participant and all rights created under the Trust,
as under the DCP, are unsecured contractual claims of the Participant against
his Employing Company.

6.3       Calculation of Trust Contribution. As soon as practicable following a
Funding Event, the affected Employing Companies shall contribute funds to the
Trust based upon the funding strategy adopted by the Administrative Committee
with the assistance of an appointed actuary in such amounts as shall be
necessary to fulfill the Employing Companies’ obligations

 

--------------------------------------------------------------------------------

pursuant to this Article VI and the terms of the Trust. The dollar amount
necessary to satisfy each Employing Company’s obligations under this Article VI
shall be estimated and paid to the Trust as soon as practicable following a
Funding Event and shall be recalculated and trued- up immediately following the
respective Funding Change in Control. In the event of a dispute following a
Funding Event between a Participant and an Employing Company over such actuary’s
determination of the dollar amount necessary to appropriately fund the Trust
under this Article VI, the respective Employing Company(ies) and any complaining
Participant(s) shall refer such dispute to an independent, third-party actuarial
consultant, chosen by mutual agreement of the Employing Company and such
Participant. If the Employing Company and the Participant cannot agree on an
independent, third-party actuarial consultant, the actuarial consultant shall be
chosen by lot from an equal number of actuaries submitted by the Employing
Company and the Trustee (not to exceed four (4) each). Any such referral shall
only occur once in total and the determination by the third-party actuarial
consultant shall be final and binding upon both parties. The Employing Companies
shall be responsible for all of the fees and expenses of the independent
actuarial consultant.

 

6.4

Payment of DCP Account.

(a)       With respect to compensation deferred on and after January 1, 2005, in
the event of a Funding Change in Control, notwithstanding anything to the
contrary in the DCP, a Participant’s Account under the DCP shall be paid out in
a lump sum as soon as practicable following such Participant’s Separation From
Service.

(b)       With respect to compensation deferred prior to January 1, 2005, in the
event of a Funding Change in Control, notwithstanding anything to the contrary
in the DCP, a Participant’s Account under the DCP shall be paid out in a lump
sum as soon as practicable following such Participant’s termination of
employment or retirement if such Participant makes such an election pursuant to
those procedures established by the Administrative Committee in its sole and
absolute discretion. If no such election is made, a Participant shall receive
payment of his or her DCP Account solely in accordance with Article VII of the
DCP.

 

ARTICLE VII - ADMINISTRATION

7.1       Administrative Committee. The Administrative Committee shall be
responsible for the general administration of the Plan.

 

7.2

Duties of the Administrative Committee.

(a)       The Administrative Committee shall be responsible for the daily
administration of the Plan and may appoint other persons or entities to perform
or assist in the performance of any of its fiduciary duties, subject to its
review and approval. The Administrative Committee shall have the right to remove
any such appointee from his position without cause upon notice. Any person,
group of persons, or entity may serve in more than one fiduciary capacity.

 

(b)

The Administrative Committee shall maintain permanent records and

 

--------------------------------------------------------------------------------

accounts of Participants and of their rights under the Plan and of all receipts,
disbursements, transfers, and other transactions concerning the Plan. Such
accounts, books, and records relating thereto shall be open at all reasonable
times to inspection and audit by the Company and any persons designated thereby.

(c)       The Administrative Committee shall take all steps necessary to ensure
that the Plan complies with the law at all times, including the preparation and
filing of all documents and forms required by any governmental agency;
maintenance of adequate Participant records; recording and transmission of all
notices required to be given to Participants and their beneficiaries; receipt
and dissemination, if required, of all reports and information received from the
Employing Companies; securing of such fidelity bonds as may be required by law;
and doing such other acts necessary for the proper administration of the Plan.
The Administrative Committee shall keep a record of all of its proceedings and
acts, and shall keep all such books of accounts, records, and other data as may
be necessary for proper administration of the Plan. The Administrative Committee
shall notify the Employing Companies upon their request of any action taken by
it, and when required, shall notify any other interested person or persons.

7.3       Powers. The Administrative Committee shall administer the Plan in
accordance with its terms and shall have all powers necessary to carry out the
provisions of the Plan as more particularly set forth herein. The Administrative
Committee shall have the discretionary authority to interpret the Plan
(including any ambiguities herein) and to determine all questions arising in the
administration, interpretation, and application of the Plan. The Administrative
Committee shall adopt such procedures and regulations necessary or desirable for
the discharge of its duties hereunder and may appoint such accountants, counsel,
actuaries, specialists, and other agents as it deems necessary or desirable in
connection with the administration of this Plan. The Administrative Committee
shall be the legal appointed agent for the service of process.

7.4       Compensation of the Administrative Committee. The Administrative
Committee shall not receive any compensation from the Plan for its services.

7.5       Payment of Expenses. The Administrative Committee shall be reimbursed
by the Employing Companies for its reasonable expenses incurred in the discharge
of its duties. Such expenses shall include any expenses incident to its duties,
including, but not limited to, fees of accountants, counsel, actuaries, and
other specialists, and other costs of administering the Plan.

7.6       Indemnification. Each Employing Company shall indemnify the
Administrative Committee against any and all claims, losses, damages, expenses,
and liability arising from its actions or omissions, except when the same is
finally adjudicated to be the result of gross negligence or willful misconduct.
The Employing Companies may purchase at their own expense sufficient liability
insurance for the Administrative Committee to cover any and all claims, losses,
damages, and expenses arising from any action or omission in connection with the
execution of the duties as the Administrative Committee.

ARTICLE VIII - MISCELLANEOUS

 

8.1

Amendment and Termination. Except as otherwise provided herein, the Plan may

 

--------------------------------------------------------------------------------

be amended or terminated at any time by the Board of Directors, provided,
however, that no such amendment or termination of the Plan shall be effective if
such amendment or termination is made or is effective within a period that is
(a) six (6) months before, or at any time after, a Preliminary Change in Control
and (b) prior to (x) the earlier of such time as the Southern Committee shall
have determined that the event that gave rise to such Preliminary Change in
Control shall not be Consummated or (y) two years following the respective
Change in Control, unless such amendment or termination during such period has
the effect of increasing benefits to Participants under the Plan, is determined
by the Board of Directors to be immaterial, or applies solely to individuals
who, in the case of a Subsidiary Change in Control, were not employees of the
Employing Company undergoing the Subsidiary Change in Control on the date of the
respective Preliminary Change in Control, or, in the case of a Southern Change
in Control, are not Employees on the date of the respective Southern Change in
Control. Following a Change in Control, nothing in this Section 8.1 shall
prevent the Board of Directors from amending or terminating the Plan as to any
subsequent Change in Control provided that no such amendment or termination
shall impair any rights or reduce any benefits previously accrued under the Plan
as a result of a previous Change in Control. Notwithstanding anything to the
contrary provided herein, it is the Company’s general intent not to amend
Sections 4.5(b) or 6.4(b) of the Plan in any manner that would constitute, or
could be interpreted to be, a “material modification” of any right or feature of
this Plan as such term is defined under Section 409A of the Code, Internal
Revenue Service Notice 2005-1, Treasury Regulation section 1.409A-1 et seq., or
any other Code Section 409A guidance promulgated by the Treasury Department or
Internal Revenue Service (“409A Rules and Regulations”), and any such Plan
amendment shall be disregarded to the extent such amendment would otherwise do
so unless such amendment is made pursuant to an express resolution of the Board
of Directors stating that the change is meant to be treated as a material
modification pursuant to Code Section 409A or the 409A Rules and Regulations.

8.2       Additional Rights. Nothing in the Plan shall interfere with or limit
in any way the right of the Employing Companies to terminate any employee’s
employment at any time, or confer upon any employee any right to continue in the
employ of the Employing Companies.

8.3       Code Section 409A Distribution Delay for Specified Employees.
Notwithstanding anything in this Plan to the contrary, to the extent that any
distribution under this Plan upon separation from service would otherwise be
subject to tax under Code section 409A absent the six month delay in the
distribution required by Code section 409A(a)(2)(B)(i) as a result of the
recipient’s status as a “specified employee” as defined therein, such
distribution shall not be made before the earlier of the date that is six months
after the date of the recipient’s separation from service or the date of the
recipient’s death. Any and all subsequent distributions, if any, shall be made
in accordance with the established payment schedule under the Plan.

8.4       Benefit Payments and the Short Term Rule. In the case of a Separation
From Service occurring in December of any given year, any “single sum amount” or
“lump sum” payments under Articles IV, V and VI will be made no earlier than
January 1 and no later than March 15 of the following year. (The foregoing time
of payment requirement is intended to satisfy the requirements of the so-called
“short term rule” as described in Treasury Regulation section 1.409A-1(a)(4)
promulgated under Code section 409A and to ensure that a Participant cannot
directly or indirectly designate the taxable year of the receipt of benefits
under the Plan as described in Treasury Regulation section 1.409A-3(a)).

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Southern Company Change in Control Benefits Protection
Plan has been executed by duly authorized officers of Southern Company Services,
Inc. pursuant to resolutions of the Board of Directors of Southern Company
Services, Inc. as of the date first above written.

 

 

 

SOUTHERN COMPANY SERVICES, INC.

 

 

 

 

By: /s/Patricia L. Roberts

 

Its: Vice President and Associate General Counsel

 

 

 

 